DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a catheter system, classified in A61M 25/0606.
II. Claims 11-20, drawn to a method, classified in A61M 5/3146.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, invention I can be used in a process that doesn’t require priming.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Whitney Blair on 07/01/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1: On line 14, “the priming fluid” lacks proper antecedent basis and should recite “a priming fluid”.
Claim 1: On line 15, “the outer surface” lacks proper antecedent basis and should recite “an outer surface”.
Claim 1: On line 15, “the inner surface” lacks proper antecedent basis and should recite “an inner surface”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the septum” in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the sake of examination, the limitation will be interpreted as reciting “a septum”.
Claim 10 recites the limitation “the septum” in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the sake of examination, the limitation will be interpreted as reciting “a septum”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cindrich (US 2010/0168675) in view of Ma (US 2015/0202422).
Regarding claim 1, Cindrich discloses a catheter system (System of Fig. 23), comprising: a catheter adapter (424, Fig 25), comprising a distal end, a proximal end, a lumen extending between the distal end and the proximal end (See annotated Fig 25 below), and a side port (See annotated Fig 25 below) disposed between the distal end and the proximal end and in fluid communication with the lumen; an extension tube (See tube connected to side port in Fig. 23) integrated within the side port; a catheter (422, Fig 25) extending distally from the distal end of the catheter adapter; an introducer needle (430, Fig 25) having a wall defining a needle lumen of the introducer needle, a first notch (436b, Fig 25) formed through the wall, and a second notch (436a, Fig 25) formed through the wall, wherein the second notch is proximal to the first notch (See Fig 25), wherein the introducer needle extends through the catheter and beyond the distal end of the catheter when the introducer needle is in an insertion position for insertion into a patient (See Fig. 25; Para 0043; Para 0074); and a seal element (410, Fig 24) blocking a fluid pathway (Para 0072-0073). 
Cindrich is silent regarding the seal element blocking a fluid pathway that extends from the extension tube through the catheter, wherein the seal element is disposed proximal to the second notch and distal to the side port, wherein the seal element prevents the priming fluid from travelling distal to the seal element between the outer surface of the introducer needle and the inner surface of the catheter.
Ma teaches a catheter system (system of Fig 1) comprising a catheter adapter (20, Fig 1), an introducer needle (16, Fig 1), a side port (30, Fig 1), and a seal element (60, Fig 2) blocking a fluid 
Modifying the seal element disclosed by Cindrich to be the seal element and actuator arrangement including actuator 90, valve 40, and retention tabs 98 as taught by Ma would result in the seal element being disposed proximal to the second notch and distal to the side port since the second notch of Cindrich is within the catheter when in the insertion position as seen in Fig. 25.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seal element disclosed by Cindrich to be the seal element and actuator arrangement including actuator 90, valve 40, and retention tabs 98 as taught by Ma in order to have a catheter adaptor that allows for selective fluid flow through the catheter adaptor and seal element (Para 0004).

    PNG
    media_image1.png
    845
    382
    media_image1.png
    Greyscale

Regarding claim 3, the modified invention of Cindrich and Ma discloses the first notch (436b, Fig 25 -Cindrich) and the second notch (436a, Fig 25 -Cindrich) are disposed within the catheter when the introducer needle is in the insertion position (See Fig 25 -Cindrich).
Regarding claim 4, the modified invention of Cindrich and Ma discloses at least a portion of the catheter is transparent or translucent (Para 0049, lines 14-15 -Cindrich).

Regarding claim 8, the modified invention of Cindrich and Ma discloses a needle shield (496, Fig 27 –Cindrich) disposed between the needle hub and the catheter adapter (See Fig 25; Para 0075 -Cindrich).
Regarding claim 10, the modified invention of Cindrich and Ma discloses the catheter adapter (424, Fig 25) further comprises a gas permeable vent (91, Fig 2 –Ma) proximal to the septum (40, Fig 2 -Ma) (Para 0010, lines 12-15; Para 0049, lines 14-17 –Ma; valve 40 can be interpreted as being a septum since it divides side port 30 from internal lumen 70).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cindrich (US 2010/0168675) in view of Ma (US 2015/0202422) and further in view of Bierman (US 2014/0081210).
Regarding claim 2, the modified invention of Cindrich and Ma discloses all of the elements of the invention as discuss above. The modified invention is silent regarding a portion of an outer surface of the introducer needle comprises a groove, wherein the portion of the outer surface of the introducer needle is disposed within the septum, wherein the groove is configured to allow air to pass through the septum.
Bierman discloses a catheter system (system of Fig 8A) comprising a catheter adapter (38, Fig 8A) and an introducer needle (32, Fig 8A) wherein a portion of an outer surface of the introducer needle comprises a groove (175, Fig 8F; Para 0153, lines 2-4), wherein the groove is configured to allow air to pass through (Para 0153, lines 2-9).
Modifying the introducer needle disclosed by Cindrich and Ma to include a groove as taught by Bierman would result in a portion of an outer surface of the introducer needle comprising a groove 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the introducer needle disclosed by Cindrich and Ma to include a groove as taught by Bierman in order to provide appropriate flash-back yet retain fluids during use (Para 0179; Para 0188).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cindrich (US 2010/0168675) in view of Ma (US 2015/0202422) and further in view of McFarlane (US 4046144).
Regarding claim 6, the modified invention of Cindrich and Ma discloses all of the elements of the invention as discuss above. The modified invention is silent regarding the needle hub further comprises a gas permeable vent proximate the flash chamber
McFarlane teaches a flash chamber (38, Fig 4) of the needle hub (12, Fig 4) in fluid communication with the needle lumen, wherein the flash chamber includes a gas permeable vent (50, Fig 4) (Col 3, lines 41-47).
Modifying the needle hub disclosed by Cindrich and Ma to include a gas permeable vent as taught by McFarlane would result in a catheter system that allows for easier visualization of blood to signal the tip is properly in the vein (Col 4, lines 38-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the needle hub disclosed by Cindrich and Ma to include a gas permeable vent as taught by McFarlane in order to have a catheter system that allows for easier visualization of blood to signal the tip is properly in the vein (Col 4, lines 38-44).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cindrich (US 2010/0168675) in view of Ma (US 2015/0202422) and further in view of Asbaghi (US 2020/0237278).
Regarding claim 7, the modified invention of Cindrich and Ma discloses all of the elements of the invention as discuss above. The modified invention is silent regarding the needle hub comprises another extension tube, wherein a distal end of the other extension tube is in fluid communication with the flash chamber, wherein a proximal end of the other extension tube is coupled to a holder configured to receive an evacuated blood collection tube.
Asbaghi teaches catheter system comprising a catheter adaptor (430, Fig 36) and a needle hub (440, Fig 36) comprising another extension tube (462, Fig 36), wherein a distal end of the other extension tube is in fluid communication with the flash chamber (242.1, Fig 29; Para 0101 describes a chamber identical to that within needle hub 440 of Fig 36), wherein a proximal end of the other extension tube is coupled to a holder (463, Fig 36) configured to receive an evacuated blood collection tube (Para 0119).
Modifying the needle hub disclosed by Cindrich and Ma to include another extension tube that is configured to receive an evacuated blood collection tube as taught by Asbaghi would result in a catheter system that can remove fluid from the circulatory system of a patient (Para 0110, lines 23-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the needle hub disclosed by Cindrich and Ma to include another extension tube that is configured to receive an evacuated blood collection tube as taught by Asbaghi in order to have a catheter system that can remove fluid from the circulatory system of a patient (Para 0002; Para 0110, lines 23-25).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the subject matter of claim 9 could either not be found or was not suggested in the prior art of record. The closest art of record to the claimed limitations are Baid (2013/0261554) and Skutnik (US 2011/0313357). While Braid teaches a crimp (26, Fig1) in a portion of the introducer needle (12, Fig 1), it does not block fluid flow as required by the claim. Skutnik teaches first (210, Fig 15A) and second (206, Fig 15A) notches and a blockage to create separate flow paths (Para 0152), however, the flow paths in Skutnik connect the two notches. It would not have been obvious to one of ordinary skill art to combine these references to arrive at the claimed limitation. Therefore, these references separately or in combination fail to teach the limitations of claim 9. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANTARIUS S DANIEL/Examiner, Art Unit 3783         
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783